DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in this application.  Claims 1-7 are rejected in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 are indefinite as the ranges are not clearly set forth.  The wording is at most confusing.  It is suggested that Applicant use numerical ranges.
Claims 1-7 are indefinite as it is not clear if “mass” is dependent on the mass of the confectionery or the mass of oils and fats.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a) as being anticipated by Oonishi (US 20160198733).
Oonishi teaches producing chocolate containing 13.0% of raw material fat which contains 55 g of MCT1 (MCT content: 100%) and 55 g of MCT2 (coconut hardened oil content: 32.9%, MCT content: 69.2%).  The MCT content in the raw material fat is (100% x 55 + 69.2% x 55)/110 = 84.6%, and the content of the coconut hardened oil which as a laurin fat is 32.9% x 55/100 = 16.45% (see entire document, especially Examples and Table 1).
It is noted that claim 7 refers to a frozen confectionery as an intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oonishi (US 20160198733).
Oonishi teaches producing chocolate containing 13.0% of raw material fat which contains 55 g of MCT1 (MCT content: 100%) and 55 g of MCT2 (coconut hardened oil content: 32.9%, MCT content: 69.2%).  The MCT content in the raw material fat is (100% x 55 + 69.2% x 55)/110 = 84.6%, and the content of the coconut hardened oil which as a laurin fat is 32.9% x 55/100 = 16.45% (see entire document, especially Examples and Table 1).
The claim differs as to the use in a frozen confection.
Oonishi teaches the claimed fat confectionery.
The use of chocolate products in frozen confections is notoriously well-known as evidenced by the multitude of frozen products on the market including chipped and coated products.
It would have been obvious to a person of ordinary skill in the art to use the claimed confection as taught by Oonishi in a frozen confection because the use of chocolate in frozen confections is well-known.  Applicant is using known components for their art-recognized function to obtain no more than expected results.  

US 6461662 is cited as of interest to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
June 2, 2022